DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/12/2021 is acknowledged.  The traversal is on the ground(s) that the invention of Group II is basically the same as that of Group I.  This is not found persuasive because Groups I and II might be similar, however, Group I is directed at a microfluidic chip and Group II is directed at a method of focusing particles. The two groups will have differing searches as method steps in Group I would be regarded as intended use of the invention and would only have to be capable of performing the specified steps, as compared with Group II, the steps listed in the claim would have to be performed and therefore a different search would be required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2015/0114093, hereinafter Appleyard.
Regarding claim 1, Appleyard teaches a microfluidic chip (item 100) comprising: a micro-channel (the upstream side of item 164) having a constricting portion (the left one of item 166A) that narrows in width (figure 3B); and a flow focusing region (the downstream side of item 164) downstream of the micro-channel (figure 3B), comprising a positively sloping bottom surface (the bottom surface of the right one of item 166) that reduces a height of the flow focusing region and sidewalls (the sidewalls of the right one of item 166) that taper to reduce a width of the flow focusing region (figure 4B), thereby geometrically constricting the flow focusing region (figure 4B).
Regarding claim 2, Appleyard teaches wherein the constricting portion (the left one of item 166A) of the micro-channel comprises sidewalls that taper (figure 4A).
Regarding claim 3, Appleyard teaches wherein the positively sloping bottom surface (the bottom surface of the right one of item 166) and tapering sidewalls (the sidewalls of the right one of item 166) occur simultaneously from an upstream end to a downstream end of the flow focusing region (figure 4B).
Regarding claim 4, Appleyard teaches wherein the positively sloping bottom surface (the bottom surface of the right one of item 166) and tapering sidewalls (the sidewalls of the right one of item 166) begin from a plane that perpendicularly traverses the flow focusing region (figure 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard in view of United States Patent No. 10,315,194, hereinafter Akiyama.
Regarding claim 5, Appleyard teaches a microfluidic chip (item 100) comprising: a sample micro-channel (the upstream side of item 164 before the intersection between items 116 and 117); two sheath fluid micro-channels (items 116 and 117) intersecting the sample micro-channel to form an intersection region (figure 4A); a downstream micro-channel (the middle section of item 164 between the intersection of items 116 and 117 and the right one of 166A) fluidly connected to the intersection region (figure 4A); and a downstream flow focusing region (the right one of item 166a) fluidly connected to the downstream micro-channel (figure 4B), comprising a positively sloping bottom surface (the bottom surface of the right one of item 166a) that reduces a height of the flow focusing region and sidewalls (the sidewall of the right one of item 166a) that taper to reduce a width of the flow focusing region (figure 4B), thereby 
Appleyard fails to teach the downstream micro-channel having a constricting portion that narrows in width.
Akiyama teaches a chip device and particle analyzing apparatus which has two tapering portions between the flow channel and the outlet of the device (Akiyama, claim 21).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., added a second tapering part (constricting)), and that in combination, each element merely would have performed the same function as it did separately (i.e., narrowing the flow), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combined the microfluidic chip of reference Appleyard with the second tapering (constricting) portion (upstream of the tapering portion of Appleyard) of reference Akiyama (thereby duplicating the tapering part of Appleyard), since the result would have been predictable.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicated the second tapering (constricting) part, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). 

Regarding claim 7, Appleyard teaches wherein an outlet (the end of the left one of item 166A) of the sample micro-channel is positioned at or near mid-height of an outlet of each of the two sheath fluid micro-channels (items 116 and 117), wherein an inlet (the inlet of the downstream portion of item 164) of the downstream micro-channel is positioned at or near mid-height of the outlet of each of the two sheath fluid micro-channels (figure 4A).
Regarding claim 8, Appleyard teaches wherein the outlet of the sample micro-channel and the inlet of the downstream micro-channel are aligned (figure 4A).
Regarding claim 9, Appleyard teaches wherein an outlet of the sample micro-channel is positioned at or near mid-height of the intersection region (figure 4A).
Regarding claim 10, Appleyard teaches wherein an inlet of the downstream micro-channel is positioned at or near mid-height of the intersection region (figure 4A).
Regarding claim 11, Appleyard teaches wherein the intersection region and the downstream flow focusing region are configured to focus a material in the sample fluid mixture (paragraphs [0149] and [0168]).
Regarding claim 12, Appleyard teaches wherein compression of the sample fluid mixture centralizes the material within the sample fluid mixture such that the material is focused at or near a center of the downstream micro-channel (paragraph [0217]).
Regarding claim 13, Appleyard teaches further comprising an interrogation region downstream of the flow focusing region (paragraph [0193]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard and Akiyama as applied to claim 13 above, and further in view of United States Application Publication No. 2014/0224710, hereinafter Di Carlo.
Regarding claim 14, Appleyard and Akiyama teach all limitations of claim 13; however, they fail to teach an expansion region downstream of the interrogation region, comprising: a negatively sloping bottom surface (162) that increases a height of the expansion region; and an expansion portion having sidewalls (165) that widen to increase a width of the expansion region.
Di Carlo teaches a device for particle separation in which an expansion region is utilized before the separation of the particles into different microchannels because it would maintaining the focused particles in the focusing streamlines while enhancing their lateral spacing (Di Carlo, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an expansion region in the opposite shape of the tapering region of Appleyard before the separation of particles into different microchannels because it would it would maintain the focused particles in the focusing streamlines while enhancing their lateral spacing (Di Carlo, paragraph [0047]). As the expansion region will have the same shape as the tapering region of Appleyard, but expanding instead of constricting, the expansion region would have the required negatively sloping bottom surface and sidewalls which increase in width as that is claimed.
Regarding claim 15, Appleyard teaches further comprising a plurality of output micro-channels (140-142) downstream of and fluidly coupled to the expansion region (see supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798